[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State v. Weimer, Slip Opinion No. 2015-Ohio-3378.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-3378
             THE STATE OF OHIO, APPELLANT, v. WEIMER, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Weimer, Slip Opinion No. 2015-Ohio-3378.]
Judgment vacated and cause remanded for consideration in light of State v.
          Beverly.
   (No. 2014-1364—Submitted August 11, 2015—Decided August 25, 2015.)
      APPEAL from the Court of Appeals for Lake County, No. 2013-L-005,
                                   2014-Ohio-2882.
                                 __________________
          {¶ 1} The judgment of the court of appeals is vacated and the case is
remanded to the court of appeals to consider the evidence of an enterprise in light
of State v. Beverly, Slip Opinion No. 2015-Ohio-219.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, KENNEDY, and FRENCH, JJ.,
concur.
          LANZINGER and O’NEILL, JJ., dissent.
                                 __________________
                            SUPREME COURT OF OHIO




       Charles E. Coulson, Lake County Prosecuting Attorney, and Karen L.
Kowall and Teri R. Daniel, Assistant Prosecuting Attorneys, for appellant.
       Russell S. Bensing, for appellee.
                             __________________




                                           2